In re Clarkson, Frankie; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Bienville, 2nd Judicial District Court Div. A, No. 36349; to the Court of Appeal, Second Circuit, No. KH-07-42785.
Writ granted in part; otherwise denied. Because relator has shown particularized need, the Second Circuit Court of Appeal is ordered to provide him with a copy of his application for post-conviction relief filed there. State ex rel. Simmons v. State, 93-0275 (La.12/16/94), 647 So.2d 1094. However, as to any supporting documents to be filed as exhibits, relator is directed to seek copies, or cost estimates, from the district court. Id.; see generally State ex rel. McKnight v. State, 98-2258 (La.App. 1st Cir.12/03/98), 742 So.2d 894.